DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2022 has been entered. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-17, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dickinson (U.S. 2017/0113629).
As for Claim 1, Dickinson discloses a fastener, comprising:

a pin (200) configured to removably snapably engage the grommet (see Fig. 8), the pin having a lead in feature (160).
3. (Currently amended) The fastener of claim 1, wherein at least one of the prongs includes a ramp (50) and a top end.
5. (Original) The fastener of claim 1, wherein the grommet includes a top set of lead in features (back side of 20) configured to guide the pin into the grommet.
6. (Original) The fastener of claim 5, wherein the top set of lead in features includes at least one chamfer (chamfer of 20).
7. (Original) The fastener of claim 1, wherein the lead in feature of the pin is a radius (see Fig. 3).
8. (Original) The fastener of claim 1, wherein:
the grommet has a plurality of retention fingers (30), and
the pin removably snapably engages the grommet via the plurality of retention fingers (see Fig. 8).
9. (Original) The fastener of claim 8, wherein at least one of the retention fingers includes a resilient portion (body of 30) and a catch (75).
10. (Original) The fastener of claim 9, wherein the catch extends inwardly (see Figs. 5 and 8).
11. (Original) The fastener of claim 9, wherein the pin includes a barb (130/140) configured to removably snapably engage the catch (see Figs. 5 and 8).
12. (Original) The fastener of claim 1, wherein:
the grommet includes a top plate (50), and the top plate defines an opening configured to receive the pin.

14. (Original) The fastener of claim 13, wherein the second flange is configured to matingly engage with the first flange (see Fig. 8).
15. (Original) The fastener of claim 1, wherein the pin includes a plate (top plate having perimeter flange 110) and a flange (110) resiliently pivotably connected to the plate.
As for Claim 16, Dickinson discloses a fastener, comprising:
a grommet (100) having a rounded bottom plate (90 having rounded features connecting members 30) and a plurality of prongs (40) resiliently pivotably (resiliently pivotable by 42) connected to the bottom plate (see Fig. 3); and
a pin (200) having a rounded stem (central stem ending with rounded portion 160) configured to removably engage the grommet.
17. (Original) The fastener of claim 16, wherein:
the grommet has a retention finger (30),
the pin has a barb  (130/140) extending from the stem, and
the barb removably snapably engages the retention finger (engages 75 pf 30).

21. (New) The fastener of claim 16 further comprising a top plate (top plate having flange 110), wherein the plurality of prongs extend toward the top plate (see Fig. 8).
22. (New) The fastener of claim 16, wherein the bottom plate is rounded via a bottom set of lead in features (see Fig. 3).
23.  (New) The fastener of claim 1, wherein the bottom plate is rounded via the bottom set of lead in features (see Fig. 3).
Claim(s) 19-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruckel (U.S. 2012/0155985)
As for Claim 19, Ruckel discloses a fastener, comprising:
a grommet (12) including
a top plate (18),
a bottom plate (see Annotated Figures) connected to the top plate and having a bottom set of lead in features (see Annotated Figures),
a plurality of tapered prongs (22 and 24) resiliently pivotably connected to the bottom plate and extending toward the top plate (see Annotated Figures),
a plurality of retention fingers (uppermost 32) resiliently pivotably connected to the top plate and extending toward the bottom plate (see Fig. 2); and
a pin (38) configured to removably snapably engage the plurality of retention fingers (see Annotated Figures).
20. (Original) The fastener of claim 19, wherein the top plate has a top set of lead in features (curved circumference defining a chamfer at 34 by opening in 20).
As for Claim 24, Ruckel discloses a grommet (12) for a fastener, the grommet comprising:
a top plate (see Annotated Figures);
a bottom plate (see Annotated Figures);
a plurality of tapered prongs resiliently pivotably connected to the bottom plate and extending toward the top plate (see Annotated Figures); and
a plurality of retention fingers (uppermost 32) resiliently pivotably connected to the top plate and extending toward the bottom plate (see Fig. 2).

26. (New) The grommet of claim 25, wherein the plurality of tapered prongs is outboard of the plurality of connectors and the plurality of retention fingers are inboard of the plurality of connectors (see Annotated Figures and Fig. 2).
27. (New) The grommet of claim 24, wherein each of the plurality of tapered prongs defines a top end (see Annotated Figures)  and a ramp (see Annotated Figures)  extending between the bottom plate and the top end, the ramp widening from the bottom plate to the top end (see Annotated Figures).
28. (New) The grommet of claim 24, wherein the bottom plate defines a bottom set of lead in features (see Annotated Figures)  including a first chamfer, a second chamfer, and a transverse radius extending between the first chamfer and the second chamfer (see Annotated Figures).

    PNG
    media_image1.png
    870
    606
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5-17, and 19-28 have been considered but are moot because the new interpretation of reference applied in rejection provided herein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID M UPCHURCH/Examiner, Art Unit 3677